DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 7-15, 18 and 19 are pending and under examination.


Objections to Specification 
The objections to the specification are withdrawn in view of Applicant’s resubmission of a Sequence Listing.


35 USC § 112 2nd  paragraph rejections withdrawn 
The rejection of claims  11-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of Applicant’s submission of a revised Sequence Listing.


35 USC § 112 1st  paragraph rejections withdrawn 
The rejection of claims  11-14, 18 and 19 for failing to comply with the written description are withdrawn. 


35 USC § 102(b) rejections withdrawn 
The rejection of claims 1 and 17-19 under 35 U.S.C. 102(a2) as being anticipated by Hay et al (US 9,938,356, issued 10 April 2018, filed 9 November 2015) are withdrawn in view of Applicant’s amendment to claims 18 and 19.





35 USC § 112 2nd  paragraph rejections maintained 
The rejection of claims  9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are maintained.
	
The length of the peptides defined by sequences of heavy chain CDRs in claim 7 are  6 amino acids,  16 amino acids and 11 amino acids. It is not clear how Thr at position 30, Lys at position 44, Met at position 48, Ile at position 67, and Arg at position 71, according to Kabat numbering can be distinctly claimed based solely on the heavy chain CDRs. There is no VH or VL sequence recited in claim 7 to be able to identify the amino acids at the recited positions.
Applicant argues that as shown in Tables 6-7, reproduced below, amino
acid positions (according to Kabat numbering) recited in Claims 9 and 10 are correct. 
	In response, it is noted that the arguments that rely on particular distinguishing features are not persuasive when those features are not recited in the claims. Narrow limitation contained in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  See In re Philips Industries, Inc. v. State Stove & Mfg. Co., 522 F.2d 1137, 186 USPQ 458 (CA6 1975), 237 PTJA A-12.  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  Applicant is reminded that the claims define the subject matter of his invention and that the specification cannot be relied upon to read limitations into the claims.


35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims  9, 10 and 15 for failing to comply with the written description are maintained. 
Claim 9 recites the antibody or fragment thereof of claim 8, wherein the VH comprises one or more amino acid residues selected from the group consisting of:
(a) Thr at position 30,
(b) Lys at position 44,
( c) Met at position 48,
( d) Ile at position 67, and
( e) Arg at position 71, according to Kabat numbering, and combinations thereof.

Claim 10 recites the antibody or fragment thereof of claim 7, wherein the VL comprises one or more amino acid residues selected from the group consisting of:
(a) Ser at position 5,
(b) Pro at position 46,
( c) Trp at position 47,
(d) Ser at position 49,
(e) Ser at position 70, and 
(f) Tyr at position 71, according to Kabat numbering, and combinations thereof.

Claim 15 is drawn to an antibody or fragment thereof, wherein the antibody or fragment thereof has specificity to a human CD73 protein, and competes with the antibody or fragment of claim 14 for binding to the human CD73 protein

Applicant argues that claims 9-15, and 18-19 as amended now directly or indirectly depend on Claim 7,and the scope of these claims are necessarily narrower than Claim 7, which was allowed by the Office Action. At least for this reason, Applicant respectfully submits that the specification provides an adequate written description for Claims 9-15.
	In response, claim 7 only lists the CDRs of the VH and VL domains and does not list the positions recited in claims 9 and 10. 

In response to Applicant’s argument regarding claim 15, the Specification only disclose anti-CD73 antibodies comprising a heavy chain variable region (VH) comprising a VH CDR1 comprising the amino acid sequence of SEQ ID NO: 1, a VH CDR2 comprising the amino acid sequence of SEQ ID NO: 2, and a VH CDR3 comprising the amino acid sequence of SEQ ID NO: 3, and a light chain variable region (VL) comprising a VL CDR1 comprising the amino acid sequence of SEQ ID NO: 4, a VL CDR2 comprising the amino acid sequence of SEQ ID NO: 5, and a VL CDR3 comprising the amino acid sequence of SEQ ID NO: 6. The Specification does not disclose the structures of any antibodies that competes with the anti-CD73 antibody 
comprising of a VH comprising the amino acid sequence of SEQ ID NO: 7 or 9 and a VL comprising the amino acid sequence of SEQ ID NO: 7 for binding to the human CD73 protein other than the anti-CD73 antibodies comprising a heavy chain variable region (VH) comprising a VH CDR1 comprising the amino acid sequence of SEQ ID NO: 1, a VH CDR2 comprising the amino acid sequence of SEQ ID NO: 2, and a VH CDR3 comprising the amino acid sequence of SEQ ID NO: 3, and a light chain variable region (VL) comprising a VL CDR1 comprising the amino acid sequence of SEQ ID NO: 4, a VL CDR2 comprising the amino acid sequence of SEQ ID NO: 5, and a VL CDR3 comprising the amino acid sequence of SEQ ID NO: 6. 
 

Summary
Claims 9, 10 and 15 are rejected.
Claims 7, 8, 11-14, 18 and 19 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642